Citation Nr: 0421906	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  94-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the initial assignment of a compensable 
rating for acne of the chest.

2.  Entitlement to service connection for dyshidrotic eczema 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Francisco, California, which, in pertinent part, granted 
service connection and assigned a zero percent rating for 
acne of the chest, and denied service connection for a skin 
disorder of the feet.  The Board remanded the appeal to the 
RO in May 1997 for further evidentiary development.  

The veteran also appealed that part of the December 1992 RO 
decision that denied service connection for post-traumatic 
stress disorder (PTSD) and glaucoma.  In a VA Form 9, 
received by the RO in April 1994, he withdrew the PTSD claim.  
In a statement received by the RO in April 1996, the veteran 
withdrew his claim for service connection for glaucoma.  
Accordingly, those issues are no longer in appellate status 
(see 38 C.F.R. § 20.204 (2003)); the only issues before the 
Board are entitlement to the initial assignment of a 
compensable rating for acne of the chest and service 
connection for dyshidrotic eczema of the feet.

The Board reviewed the appeal again in February 2001 and, in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), remanded the appeal for compliance with the 
VCAA and further evidentiary development.  The appeal was 
subsequently returned to the Board in December 2003.

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

REMAND

In March 1997, the veteran testified before a Veterans Law 
Judge (VLJ) regarding the issues currently on appeal.  The 
VLJ who presided over his hearing is no longer employed at 
the Board.  Consequently, in July 2004, the Board advised the 
veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal.  Accordingly, the veteran was asked 
whether he desired to have a new Board hearing.  He responded 
in the affirmative that same month, requesting a hearing 
before a Board VLJ at the regional office (i.e., Travel Board 
hearing).

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Board Veterans Law Judge 
in Oakland, California, in conjunction 
with his claims for entitlement to the 
initial assignment of a compensable 
rating for acne of the chest and service 
connection for dyshidrotic eczema of the 
feet.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures. 

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




